 


109 HCON 12 IH: Requiring the display of the Ten Commandments in the United States Capitol.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 12 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Stearns submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Requiring the display of the Ten Commandments in the United States Capitol. 
  
Whereas the Ten Commandments have had a significant impact on the development of the fundamental legal principles of Western Civilization; and 
Whereas the Ten Commandments set forth a code of moral conduct, observance of which is widely acknowledged to promote respect for our system of laws and the good of society: Now, therefore, be it 
 
That Congress— 
(1)recognizes that the Ten Commandments are a declaration of the fundamental principles that are the cornerstone of a fair and just society; and 
(2)directs that a copy of the Ten Commandments be prominently displayed in the United States Capitol at such place and in such manner as the Architect of the Capitol shall designate. 
 
